PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4527
KEITH EVERETT MAXWELL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-31)

                      Argued: February 28, 2002

                       Decided: April 8, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by published opinion. Senior Judge Hamilton
wrote the opinion, in which Judge Widener and Judge Motz joined.


                             COUNSEL

ARGUED: Eric David Placke, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee. ON BRIEF: Louis C. Allen, III, Federal Public Defender,
Greensboro, North Carolina, for Appellant. Benjamin H. White, Jr.,
United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.
2                     UNITED STATES v. MAXWELL
                              OPINION

HAMILTON, Senior Circuit Judge:

   This appeal presents an issue of first impression in this circuit
regarding the application of 18 U.S.C. § 3583(h) when a defendant,
with respect to the same underlying offense, is being resentenced fol-
lowing the second revocation of his supervised release. In this regard,
the issue is whether § 3583(h) requires a district court, in calculating
a defendant’s second postrevocation sentence, to subtract the term of
imprisonment that was imposed upon the defendant following the first
revocation of his supervised release from the total amount of super-
vised release originally authorized by statute for the underlying crime.
For reasons that follow, we hold § 3583(h) does so require.

   Applying this holding to the facts of the present appeal reveals that
the district court erred by sentencing Keith Everett Maxwell (Max-
well) to a term of supervised release following his second revocation
of supervised release, with respect to the same underlying offense,
that did not take into account the term of imprisonment that was
imposed upon Maxwell following the first revocation of supervised
release. Because Maxwell did not object to this error below, we are
constrained to review for plain error. Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 732 (1993).

   For reasons that follow, we hold the error was plain and affected
Maxwell’s substantial rights. We also hold that a miscarriage of jus-
tice will result if we do not correct the error. Accordingly, we vacate
Maxwell’s sentence following the second revocation of his supervised
release and remand for resentencing in accordance with this opinion.

                                   I.

   In October 1999, Maxwell was convicted on one count of the
receipt of stolen postal money orders in violation of 18 U.S.C. § 500,
a Class D Felony, 18 U.S.C. § 3559(a)(4). The maximum term of
supervised release authorized for this criminal offense was thirty-six
months. 18 U.S.C. § 3583(b)(2). The district court entered a judgment
and commitment order that sentenced Maxwell to a twelve-month
                      UNITED STATES v. MAXWELL                        3
term of imprisonment to be followed by a thirty-six-month term of
supervised release.

   On December 30, 1999, Maxwell began serving his first term of
supervised release, which was revoked a little more than eight months
later. Following the first revocation of Maxwell’s supervised release,
the district court sentenced Maxwell to an eleven-month term of
imprisonment to be followed by a twenty-five-month term of super-
vised release.

   On March 9, 2001, Maxwell began serving his second term of
supervised release, which was revoked a little more than three months
later. Following this second revocation of Maxwell’s supervised
release, the district court sentenced Maxwell to a ten-month term of
imprisonment to be followed by a twenty-six-month term of super-
vised release. At this sentencing, in calculating the term of Maxwell’s
supervised release, the district court did not give Maxwell credit for
the eleven-month term of imprisonment imposed following the first
revocation of his supervised release. Notably, Maxwell did not raise
a contemporaneous objection in this regard.

   Maxwell noted the present timely appeal. On appeal, Maxwell
seeks vacature of his second postrevocation sentence and a remand
for resentencing with instructions that the district court cannot impose
a term of supervised release that exceeds fifteen months. Maxwell
seeks this relief based upon his argument that the district court com-
mitted plain error, Fed. R. Crim. P. 52(b); Olano, 507 U.S. at 732, by
failing to give him credit for the eleven-month term of imprisonment
imposed as part of his first postrevocation sentence when calculating
the term of his supervised release imposed as part of his second
postrevocation sentence. Although the government opposed Max-
well’s argument in its appellate brief, at oral argument, the govern-
ment candidly and forthrightly conceded all issues in the appeal in
favor of Maxwell.

                                  II.

   As previously stated, because Maxwell did not object to the length
of the term of supervised release the district court imposed as part of
his second postrevocation sentence, we are constrained to review for
4                     UNITED STATES v. MAXWELL
plain error. Fed. R. Crim. P. 52(b); Olano, 507 U.S. at 732. Under the
plain error test set forth by the Supreme Court in Olano, Maxwell
must initially establish: (1) there was error; (2) the error was plain;
and (3) the error affected his substantial rights. Olano, 507 U.S. at
732. Even if Maxwell establishes each of these prongs, Olano
requires that before we may exercise our discretion to correct the
error, we must be convinced that the error "seriously affect[s] the fair-
ness, integrity or public reputation of judicial proceedings." Id. (inter-
nal quotation marks omitted) (alteration in original). We now proceed
through the Olano test.

   The first question under the Olano test is whether the district court
erred. We begin our analysis of this question by setting forth the rele-
vant statutory provisions. Under 18 U.S.C. § 3583(e)(3), a district
court may:

     revoke a term of supervised release, and require the defen-
     dant to serve in prison all or part of the term of supervised
     release authorized by statute for the offense that resulted in
     such term of supervised release without credit for time pre-
     viously served on postrelease supervision, if the court, pur-
     suant to the Federal Rules of Criminal Procedure applicable
     to revocation of probation or supervised release, finds by a
     preponderance of the evidence that the defendant violated a
     condition of supervised release, except that a defendant
     whose term is revoked under this paragraph may not be
     required to serve . . . more than 2 years in prison if such
     offense is a class . . . D felony . . . .

Id. Under 18 U.S.C. § 3583(h):

     [w]hen a term of supervised release is revoked and the
     defendant is required to serve a term of imprisonment that
     is less than the maximum term of imprisonment authorized
     under subsection (e)(3), the court may include a requirement
     that the defendant be placed on a term of supervised release
     after imprisonment. The length of such a term of supervised
     release shall not exceed the term of supervised release
     authorized by statute for the offense that resulted in the orig-
     inal term of supervised release, less any term of imprison-
                      UNITED STATES v. MAXWELL                        5
    ment that was imposed upon revocation of supervised
    release.

Id. (emphasis added).

   On appeal, Maxwell argues that the phrase "less any term of
imprisonment that was imposed upon revocation," as provided in
§ 3583(h), includes both the eleven-month term of imprisonment
imposed as part of his first postrevocation sentence and the ten-month
term of imprisonment imposed as part of his second, i.e., current,
postrevocation sentence. Maxwell argues, therefore, the twenty-six-
month term of supervised release imposed as part of his second
postrevocation sentence exceeded the statutorily authorized maximum
amount of supervised release by eleven months.

   Although the argument made by Maxwell raises an issue of first
impression in this circuit, the Seventh Circuit, the Eighth Circuit, and
most recently the Second Circuit have issued decisions in accord with
Maxwell’s argument. United States v. Merced, 263 F.3d 34, 37-38 (2d
Cir. 2001) (holding that plain language of § 3583(e)(3) and § 3583(h)
provides that statutory maximum term of imprisonment and super-
vised release that may be imposed upon revocation of supervised
release includes prison term of current revocation sentence, together
with all prison time imposed under any prior revocation sentences
related to same underlying offense); United States v. Brings Plenty,
188 F.3d 1051, 1053-54 (8th Cir. 1999) (per curiam) (holding that
"plain meaning" of the reference to "less any term of imprisonment
that was imposed upon revocation of supervised release" in § 3583(h)
"includes the prison term in the current revocation sentence together
with all prison time [imposed] under any prior revocation sen-
tence(s)"); United States v. Beals, 87 F.3d 854, 857-58 (7th Cir.
1996), overruled on other grounds, United States v. Withers, 128 F.3d
1167, 1172 (7th Cir. 1997) (under § 3583(h), a defendant must be
credited with imprisonment time imposed as part of first postrevoca-
tion sentence in determining maximum statutory term of imprison-
ment and supervised release for second postrevocation sentence). The
Second and Eighth Circuits held that the plain meaning of the phrase
"less any term of imprisonment that was imposed upon revocation of
supervised release" in § 3583(h) includes the prison term imposed in
the current revocation sentence together with all prison time imposed
6                     UNITED STATES v. MAXWELL
under any prior revocation sentence or sentences. Merced, 263 F.3d
at 37-38; Brings Plenty, 188 F.3d at 1053-54. While the Seventh Cir-
cuit did not expressly rely on the plain meaning of this phrase in
reaching its holding, the court’s discussion of the issue clearly indi-
cates that it did so. Beals, 87 F.3d at 857-58. No other federal court
of appeals has addressed the issue.

   We agree with the holdings of the Second, Seventh, and Eighth
Circuits. "A fundamental canon of statutory construction requires that
unless otherwise defined, words will be interpreted as taking their
ordinary, contemporary, common meaning." United States v. Lehman,
225 F.3d 426, 428 (4th Cir. 2000) (internal quotation marks omitted).
Another fundamental canon of statutory construction provides that
"[t]he plainness or ambiguity of statutory language is determined by
reference to the language itself, the specific context in which that lan-
guage is used, and the broader context of the statute as a whole." Rob-
inson v. Shell Oil Co., 519 U.S. 337, 341 (1997).

   Whether the twenty-six-month term of supervised release the dis-
trict court imposed upon Maxwell as part of his second postrevocation
sentence exceeded the statutorily authorized amount of supervised
release by eleven months turns primarily on the meaning of the word
"any" as used in the last sentence of § 3583(h). Because the word
"any" is not defined within 18 U.S.C. § 3583, we turn to its dictionary
definition for its common meaning. Lehman, 255 F.3d at 429. In so
doing, we are mindful that we must turn to the dictionary definition
which accounts for the specific context in which the word "any" is
used in § 3583(h). See Robinson, 519 U.S. at 341. When the word
"any" is properly read in its § 3583(h) statutory context, Webster’s
Third New International Dictionary provides that the word "any"
means "all." See id. at 97 (2d ed. 1981). Specifically, Webster’s Third
New International Dictionary provides that when the word "any" is
"used as a function word to indicate the maximum or whole of a num-
ber or quantity," for example, "give me [any] letters you find" and "he
needs [any] help he can get," the word "any" means "all." Id. Here,
the word "any" in the phrase "less any term of imprisonment that was
imposed upon revocation of supervised release," § 3583(h) (emphasis
added), is obviously used as a function word to indicate the maximum
or whole of a number or quantity just as the word "any" is used in the
dictionary examples quoted above. In sum, we hold the plain meaning
                      UNITED STATES v. MAXWELL                         7
of the phrase "less any term of imprisonment that was imposed upon
revocation of supervised release" in § 3583(h) is that the prison term
in the current revocation sentence, together with all prison time
imposed under any prior revocation sentence or sentences, must be
aggregated.

   To hold otherwise would permit a district court, upon revocation
of a defendant’s term of supervised release, to sentence a defendant
to a term of supervised release unrelated to the original offense. This
is because the defendant could be sentenced to a term of supervised
release that exceeded the statutory maximum term of supervised
release authorized for the original offense. Such a circumstance is
directly contrary to the Supreme Court’s observation in Johnson v.
United States, 529 U.S. 694 (2000), that "postrevocation penalties
[imposed under 18 U.S.C. § 3583] relate to the original offense," id.
at 701, and do not "impose[ ] punishment for defendants’ new
offenses for violating the conditions of their supervised release," id.
at 700 (internal quotation marks omitted).

  The record is undisputed that, in calculating Maxwell’s term of
supervised release as part of his second, i.e., current, postrevocation
sentence, the district court did not aggregate the term of imprisonment
imposed upon Maxwell as part of his first postrevocation sentence
with the term of imprisonment imposed as part of his second
postrevocation sentence. Under our just announced holding, this fail-
ure to aggregate constituted error.

  Having concluded the district court erred, under Olano, we must
next consider whether the error is plain. Olano, 507 U.S. at 732. We
hold that it is.

   In Olano, the Supreme Court explained that the word "plain" is
"synonymous with ‘clear’ or, equivalently ‘obvious.’" Id. The Fourth
Circuit has since explained that an error is clear or equivalently obvi-
ous if "the settled law of the Supreme Court or this circuit establishes
that an error has occurred." United States v. Neal, 101 F.3d 993, 998
(4th Cir. 1996). "In the absence of such authority, decisions by other
circuit courts of appeals are pertinent to the question of whether an
error is plain." Id. Notably, the error need not be plain at the time the
8                      UNITED STATES v. MAXWELL
district court erred as long as the error is plain at the time of appellate
consideration. Johnson v. United States, 520 U.S. 461, 468 (1997).

   We hold that the error at issue in this appeal is plain for purposes
of establishing the second prong of the Olano test. The phrase "less
any term of imprisonment that was imposed upon revocation of super-
vised release" in the last sentence of § 3583(h) is not reasonably sus-
ceptible to an interpretation which permits a district court to ignore
any prior terms of imprisonment imposed as part of prior postrevoca-
tion sentences, for the same underlying offense, in calculating the
term of the defendant’s supervised release as part of the current
postrevocation sentence. Indeed, all three federal courts of appeals
that have considered the issue have unanimously held that the phrase
"less any term of imprisonment that was imposed upon revocation of
supervised release" in § 3583(h) refers to all postrevocation terms of
imprisonment imposed with respect to the same underlying offense.
In addition, each of these courts relied, either expressly or impliedly,
upon the plain meaning of the statute. Moreover, no contrary author-
ity exists. Under these circumstances, we can only conclude that Max-
well has established the second prong of the Olano test.

   Under Olano, the next question that we must consider is whether
the error affects Maxwell’s substantial rights. Id. at 732. We hold that
it does.

   The terms and conditions of supervised release are a substantial
imposition on a person’s liberty. For example, a standard condition of
supervised release is that the defendant shall not leave the judicial dis-
trict without the permission of the court or a probation officer.
Another standard condition of supervised release is that the defendant
shall permit a probation officer to visit him or her at any time at home
or elsewhere. Because the terms and conditions of supervised release
are a substantial imposition on a person’s liberty, the erroneous exten-
sion by eleven months (i.e., nearly a year) of Maxwell’s term of
supervised release affected his substantial rights. Cf. United States v.
Gonzalez, 259 F.3d 355, 359-361 (5th Cir. 2001) (sentence exceeding
statutory maximum by 18 months’ imprisonment and twenty-four
months’ supervised release affected defendant’s substantial rights).
Thus, the third prong of the Olano test is met.
                      UNITED STATES v. MAXWELL                         9
   Under Olano, the last question that we must consider is whether the
district court’s sentencing of Maxwell to a term of supervised release
that exceeds the statutory maximum of supervised release authorized
by eleven months seriously affects the fairness, integrity or public
reputation of judicial proceedings. We hold that it does. As we just
explained in our discussion of the third prong of the Olano test, the
restrictions on a person’s liberty while serving a term of supervised
release are quite substantial. To refuse to order a resentencing when
a defendant will be required to endure such restrictions on his liberty,
including restrictions on his ability to travel, for nearly a year longer
than required by law, strikes us as fundamentally unfair. See Gonza-
lez, 259 F.3d at 359-361 (exercising discretion to notice plain error
and remand for resentencing where sentence exceeded statutory maxi-
mum by 18 months’ imprisonment and twenty-four months’ super-
vised release). As "[n]o court of justice would require a man to serve
. . . undeserved years in prison when it knows that the sentence is
improper," United States v. Ford, 88 F.3d 1350, 1356 (4th Cir. 1996),
no court of justice would knowingly require a man to endure signifi-
cant restrictions on his liberty as provided under supervised release
for nearly a year longer than deserved. Accordingly, we vacate Max-
well’s sentence and remand for resentencing in accordance with this
opinion.

                                        VACATED AND REMANDED